Exhibit  10.1
 


 
CONSULTING AGREEMENT
 
 
THIS CONSULTING AGREEMENT (“Agreement”), is effective as of July 1, 2010, by and
between Greg Hahn Consulting LLC, whose address is 8353 W. Iliff Ave, Lakewood,
CO 80227 (“Consultant”) and Metalline Mining Company (the “Company”) a Nevada
corporation with its principal office located at 1330 East Margaret Avenue,
Coeur d’Alene, ID 83085.
 
1.  Consulting Services.    During the term of this Agreement Consultant shall
perform the duties of the interim Chief Executive Officer and President for the
Company.  Consultant shall have those responsibilities and authorities as are
customarily performed by such officers including, but not limited to those
duties as may from time to time be assigned to Consultant by the Board of
Directors of the Company.  Consultant agrees and acknowledges that within ten
days of each month end Consultant shall prepare and distribute a monthly summary
report to the Board of Directors regarding the activities carried out at the
Company’s Sierra Mojada project.  Consultant shall perform the services under
this Agreement with that level of care and skill exercised by other professional
consultants under similar circumstances.  Consultant acknowledges that he or it
is acting as an independent contractor in providing the services under this
Agreement and is not and shall not be regarded as an employee of the Company.


2.  Extent of Duties.  Consultant shall devote approximately 50% of Consultant’s
working time, efforts, attention and energies to the business of the Company.


3.  Term of Agreement; Termination.


a.           The term of this Agreement shall commence on the date hereof and
shall terminate on December 31, 2010.


b.           Either party may terminate this Agreement for any reason by
providing the other party at least 30 days advance written notice of its intent
to terminate the Agreement.  Upon the termination of this Agreement by the
Company Consultant shall be entitled to compensation as set forth in Section 4
hereof through September 30, 2010.  Upon the termination of this Agreement by
the Company on or after September 30, 2010, or by the Consultant at any time,
Consultant shall only be entitled to compensation through the 30 day notice
period.


c.           At the end of the initial term of this Agreement, the term of this
Agreement shall be automatically extended on a month-to-month basis unless the
Company shall have delivered to the Consultant 30 days advance written notice
that the term of this Agreement will not be extended.  The Consultant shall have
the right to provide such non-renewal notice to the Company, on the same terms
and conditions.


4.  Consideration.


a.           The Company will pay Consultant $12,000 per month during the term
of this Agreement


b.           Upon the termination of this Agreement Consultant may be entitled
to a performance based bonus of up to 25% of Consultant’s total compensation
earned under this Agreement. However, the amount (if any) and form of such bonus
will be determined by the Company’s Compensation Committee and Board of
Directors.
 
 

 
 
 

--------------------------------------------------------------------------------

 
c.           Consultant will continue to be covered under the Company’s
Directors and Officers liability insurance policy during the term of this
agreement.


5.  Expenses.    During the term of this Agreement, Consultant shall be entitled
to prompt reimbursement for all reasonable expenses incurred by Consultant in
the performance of Consultant’s duties hereunder, including but not limited to
the reimbursement of any premiums actually paid by the Consultant for a $1
million life insurance policy to be in effect during the Consultant’s tenure as
the Company’s interim President and Chief Executive Officer.


6.  Taxes.     Consultant is and will be solely responsible for, and will file,
on a timely basis, all tax returns and payments required to be filed with, or
made to, any federal, state or local tax authority with respect to the
performance of services and receipt of fees under this Agreement.  No part of
the compensation payable to Consultant will be subject to withholding by the
Company for the payment of any social security, federal, state or any other
employee payroll taxes.


7.  Confidentiality of Company Information.    Consultant recognizes and
acknowledges that the information, business, and any other trade secret or other
secret or confidential information relating to the Company’s business,
(including but not limited to data, records, reports, assay results, geological,
geochemical, geophysical and title data, records, drill hole logs, calculations,
opinions, maps, charts, samples, documents, instruments and all other
information in any form, pertaining to any property the Company currently owns,
or has the rights to acquire, or pertaining to any mining claims, mineral
interests or properties owned by the Company) as they may exist from time to
time are valuable, special and unique assets of Employer's business.  Therefore,
Consultant agrees as follows:


a.           Consultant will hold in strictest confidence and not disclose,
reproduce, publish or use in any manner, whether during or subsequent to this
employment, without the express authorization of the Board of Directors of the
Company, any information, business or any other secret or confidential matter
relating to any aspect of the Company’s business, except as such disclosure or
use may be required in connection with Consultant’s work for the Company.


b.           That upon request the Consultant will deliver to the Company, and
not keep or deliver to anyone else, any and all notes, memoranda, documents and,
in general, any and all material relating to the Company’s business.


c.           That the Board of Directors of the Company may from time to time
reasonably designate other subject matters requiring confidentiality and secrecy
which shall be deemed to be covered by the terms of this Agreement.


d.           In the event of the Consultant’s (or Hahn’s) actual or threatened
breach of this Section 7, the Company shall be entitled to a preliminary
restraining order and injunction restraining Consultant from violating its
provisions.  Nothing in this Agreement shall be construed to prohibit the
Company from pursuing any other available remedies for such breach or threatened
breach, including the recovery of damages from the Consultant.


e.           The provisions of this Section 7 hall survive the termination of
this Agreement.
 
 

 
 
 

--------------------------------------------------------------------------------

 
8.  Non-Competition.    During the term of this Agreement, neither the
Consultant, nor Greg Hahn individually, shall own, manage, operate, control, be
employed by, participate in, or be connected in any manner with the ownership,
management, operation or control of any business which is engaged in the type of
business conducted by the Company at the time this Agreement terminates.  For
the purposes of this agreement this is identified as exploration/development of
silver-zinc mineral projects in Mexico and exploration in general in Gabon. In
the event of the Consultant’s (or Hahn’s) actual or threatened breach of this
paragraph, the Company shall be entitled to a preliminary restraining order and
injunction restraining Consultant from violating its provisions.  Nothing in
this Agreement shall be construed to prohibit the Company from pursuing any
other available remedies for such breach or threatened breach, including the
recovery of damages from the Consultant.


9.  Entire Agreement; Modification.    This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all existing agreements among them concerning such subject matter,
and may only be modified by the express written agreement of the party to be
bound.


10.  Notices.   Any notice, consent, authorization or other communication to be
given hereunder shall be in writing and shall be deemed duly given and received
when delivered personally, when transmitted by fax, when transmitted via email
of a pdf document, three days after being mailed by first class mail, or one day
after being sent by a nationally recognized overnight delivery service, charges
and postage prepaid, properly addressed to the party to receive such notice, at
the address for such party (or at such other address as shall hereafter be
specified by such party by like notice) first set forth above.


11.  Waiver.   Neither Consultant’s nor the Company’s failure to insist at any
time upon strict compliance with this Agreement or any of its terms nor any
continued course of such conduct on their part shall constitute or be considered
a waiver by  Consultant or the Company of any of their respective rights or
privileges under this Agreement.


12.  Binding Effect.  The provisions of this Agreement shall be binding upon,
and inure to the benefit of the Company and Consultant and their respective
successors and assigns.


13.  Assignment Prohibited.   No assignment of this Agreement shall be made
without the prior written consent of the other party.


14.  Severability.   If any provisions of this Agreement are deemed invalid,
illegal, or unenforceable, the balance of this Agreement shall remain in effect.


15.  Headings.  The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.


16.  Counterparts.     This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 

 
 
 

--------------------------------------------------------------------------------

 
17.  Governing Law; Venue.   This Agreement shall be governed by and construed
in accordance with the laws of the State of Colorado, without giving effect to
conflict of laws.  In the event of any dispute between the parties which results
in litigation, the exclusive venue for such litigation shall be a district court
within the state of Colorado.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 
METALLINE MINING COMPANY
 
 
    CONSULTANT  
/s/ Wesley Pomeroy
   
/s/ Greg Hahn
 
Wesley Pomeroy,
   
By: Greg Hahn Consulting LLC
 
Compensation Committee Chairman
   
Gregory A. Hahn, President
 

 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 








 
 